Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1 line 3, delete “spiroglycol-initiated” and insert in its place “spirocyclic compound-initiated”.  
In claim 10 line 2, delete “the polyol component comprising a spiroglycol-initiated polycaprolactone polyol is” and insert in its place “the alkylene substituted spirocyclic compound is”. 
In claim 18 line 5, delete “spiroglycol-initiated” and insert in its place “spirocyclic compound-initiated”.  
In claim 19 line 1, delete “claim 17” and insert in its place “claim 18”. 
In claim 20 line 1, delete “claim 18” and insert in its place “claim 19”.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art references do not teach the specific combination of the claimed HQEE chain extender and the polycaprolactone based on spirocyclic compound initiator, and more importantly they do not disclose the unexpectedly low compression set found by Applicant. 

	Any prima facie case of obviousness is overcome by the unexpected results of lower compression set as a result of a polyurethane made from the combination spirocyclic compound initiated polycaprolactone and HQEE chain extender [Table 3 of specification]. Particular attention is drawn to Inventive Example 4 and Comparative Example C, which has a butane diol initiated polycaprolactone but is otherwise identical to Example 4. Example 4 has lower compression set at 35 % at 125C as compared to 52% in a Comparative Example C. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766




/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766